DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 22 are objected to because of the following informalities:  
Claim 15 is missing punctuation period at the end of claim sentence.
Claim 22 recites “Wherein” should be “wherein”.
Appropriate correction is required.

IDS
Examiner considered IDS filed on 1/28/2021, 10/26/2021.

Double Patenting
Examiner maintained double patenting rejection because applicant did not file terminal disclaimer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 11, 13 – 19, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Publication 20140353629 A1) in view of Kimura et al. (U.S. Patent Publication 20060244741 A1) in view of Matsueda et al. (U.S. Patent Publication 20190027092 A1).


    PNG
    media_image1.png
    640
    864
    media_image1.png
    Greyscale

Regarding claim 1, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110) and 
a pixel disposed on the substrate;  (Fig. 1, [0030] “one pixel 1”) 
wherein the pixel comprises: (Fig. 1, [0030] “one pixel 1”) 
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED)) and 
a driving transistor (Fig. 1, T1) that applies a current to the organic light emitting element; wherein the driving transistor comprises: 
a first gate electrode; (Fig. 4, [0058] “driving gate electrode 125a”) and 
(Fig. 4, [0058] “the driving semiconductor layer 131a”) comprising a channel, and 
wherein an overlapping electrode (Fig. 4, [0058] “a driving drain electrode 177a”) of the driving transistor is disposed between the substrate and the first gate electrode of the driving transistor. (Fig. 4 drain electrode 1771 between substrate 110 and gate electrode 131a)  
Jin does not disclose “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,”
Kimura discloses “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Kimura into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])
Jin and Kimura do not disclose “wherein the first gate electrode overlaps the overlapping electrode in a plan view”. 
(Fig 3C gate electrode 157 overlapping electrode 162, [0085] [0089]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Matsueda into device of Jin and Kimura.  The suggestion/motivation would have been to save power. (Matsueda: [0066])
Regarding claim 2, Jin, Kimura and Matsueda disclose further comprising: a scan line; (Jin Fig 1, Sn) a data line (Jin Fig. 1, Dm) ; a driving voltage line transmitting a driving voltage (Jin Fig 1, ELVDD); and an initialization voltage line (Jin Fig 1, Vinit) , wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel. (Jin Fig. 1, [0030] “one pixel 1”) 
Regarding claim 3, Jin, Kimura and Matsueda disclose wherein the driving voltage is applied to the overlapping electrode of the driving transistor. (Jin Fig 1, ELVDD)
Regarding claim 4, Jin, Kimura and Matsueda disclose wherein the pixel further comprises: a first switching transistor connected to the scan line and the data line; (Jin Fig 1, T2) and a second switching transistor connected to the scan line and the first gate electrode of the driving transistor. (Jin Fig 1, T1)
Regarding claim 5, Jin, Kimura and Matsueda disclose wherein the driving transistor has a bottom gate structure which has the first gate electrode of the driving transistor disposed under the semiconductor layer of the driving transistor. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 6, Jin, Kimura and Matsueda disclose wherein the first switching transistor and the second switching transistor have a top gate structure, and wherein the top gate structure has a gate electrode disposed on the semiconductor layer comprising channel. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 11, Jin, Kimura and Matsueda disclose wherein the first switching transistor and the second switching transistor have the bottom gate structures respectively. (Jin Fig. 1, T1, T2)
Regarding claim 13, Jin, Kimura and Matsueda disclose wherein the semiconductor layer comprises a polycrystalline semiconductor. (Kimura [0030] [0189] [0196])
Regarding claim 14, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110)
a pixel (Fig. 1, [0030] “one pixel 1”) disposed on the substrate; 
wherein the pixel comprises: (Fig. 1, [0030] “one pixel 1”)
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED))
a driving transistor (Fig. 1, T1) that applies a current to the organic light emitting element; and wherein the driving transistor comprises: 
a first gate electrode; (Fig. 4, [0058] “driving gate electrode 125a”)
a semiconductor layer (Fig. 4, [0058] “the driving semiconductor layer 131a”) comprising a channel; and 
(Fig. 4, [0058] “a driving drain electrode 177a”) is disposed between the substrate and the first gate electrode of the driving transistor. (Fig. 4 drain electrode 1771 between substrate 110 and gate electrode 131a)  
Jin does not disclose “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” Kimura discloses “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Kimura into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])
Jin and Kimura do not disclose “a second gate electrode disposed on the semiconductor layer of the driving transistor;
wherein the first gate electrode overlaps the overlapping electrode in a plan view” 
Matsueda discloses “a second gate electrode (Fig 3C, gate electrode 157, [0058] “a top gate electrode 157 and a bottom gate electrode 153 sandwiching a semiconductor area in the stacking direction with insulating layers interposed.”, [0060][0061) disposed on the semiconductor layer (Fig 3C, 145) of the driving transistor;
wherein the first gate electrode overlaps the overlapping electrode in a plan view” (Fig 3C gate electrode 157 overlapping electrode 162, [0085] [0089]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Matsueda into device of Jin and Kimura.  The suggestion/motivation would have been to improve efficiency. (Matsueda: [0060])
Regarding claim 15, Jin, Kimura and Matsueda disclose further comprising: a scan line; (Jin Fig 1, Sn) a data line (Jin Fig. 1, Dm) ; a driving voltage line transmitting a driving voltage (Jin Fig 1, ELVDD); and an initialization voltage line (Jin Fig 1, Vinit) , wherein the scan line, the data line, the driving voltage line, and the initialization voltage line are connected to the pixel. (Jin Fig. 1, [0030] “one pixel 1”) 
Regarding claim 16, Jin, Kimura and Matsueda disclose wherein the driving voltage is applied to the overlapping electrode of the driving transistor. (Jin Fig 1, ELVDD)
Regarding claim 17, Jin, Kimura and Matsueda disclose wherein the pixel further comprises: a first switching transistor connected to the scan line and the data line; (Jin Fig 1, T2) and a second switching transistor connected to the scan line and the first gate electrode of the driving transistor. (Jin Fig 1, T1)
Regarding claim 18, Jin, Kimura and Matsueda disclose wherein the driving transistor has a bottom gate structure which has the first gate electrode of the driving 
Regarding claim 19, Jin, Kimura and Matsueda disclose wherein the first switching transistor and the second switching transistor have a top gate structure, and wherein the top gate structure has a gate electrode disposed on the semiconductor layer comprising channel. (Jin Fig. 4, [0058] “driving gate electrode 125a”)
Regarding claim 24, Jin, Kimura and Matsueda disclose wherein the first switching transistor and the second switching transistor have the bottom gate structures respectively. (Jin Fig. 1, T1, T2)
Regarding claim 26, Jin, Kimura and Matsueda disclose wherein the semiconductor layer comprises a polycrystalline semiconductor. (Kimura [0030] [0189] [0196])


Alternately, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (U.S. Patent Publication 20140353629 A1) in view of Kimura et al. (U.S. Patent Publication 20060244741 A1) in view of Yamanoto et al. (U.S. Patent Publication 20200243573 A1).

    PNG
    media_image2.png
    847
    875
    media_image2.png
    Greyscale

Regarding claim 1, Jin discloses “An organic light emitting diode display, comprising: 
a substrate; (Fig. 4, 110) and 
a pixel disposed on the substrate;  (Fig. 1, [0030] “one pixel 1”) 
wherein the pixel comprises: (Fig. 1, [0030] “one pixel 1”) 
an organic light emitting element; (Fig. 1, an organic light emitting diode (OLED)) and 
(Fig. 1, T1) that applies a current to the organic light emitting element; wherein the driving transistor comprises: 
a first gate electrode; (Fig. 4, [0058] “driving gate electrode 125a”) and 
a semiconductor layer (Fig. 4, [0058] “the driving semiconductor layer 131a”) comprising a channel, and 
wherein an overlapping electrode (Fig. 4, [0058] “a driving drain electrode 177a”) of the driving transistor is disposed between the substrate and the first gate electrode of the driving transistor. (Fig. 4 drain electrode 1771 between substrate 110 and gate electrode 131a)  
Jin does not disclose “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,”
Kimura discloses “wherein the first gate electrode of the driving transistor is disposed between the semiconductor layer of the driving transistor and the substrate,” (Figs, 56A, 56B, [0237] “FIGS. 56A and 56B are partial cross-sectional views of a display panel using a transistor having a structure in which a gate electrode is sandwiched between a substrate and a semiconductor layer, namely, a transistor having a bottom-gate structure in which a gate electrode is located below a semiconductor layer, as the structure of a transistor using polysilicon (p-Si) for its semiconductor layer.”) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Kimura into device of Jin.  The suggestion/motivation would have been to improve efficiency. (Kimura: [0237])

Yamanoto discloses “wherein the first gate electrode overlaps the overlapping electrode in a plan view”. (Fig 3 gate electrode 105 overlapping electrode LDD, [0026] – [0029]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gate electrode location by Yamanoto into device of Jin and Kimura.  The suggestion/motivation would have been to improve efficiency. (Yamanoto: [0026])


Allowable Subject Matter
Claims 7 – 10, 12, 20 – 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693